OFFER TO PURCHASE FOR CASH 150,000 Shares OF Common Stock of American Spectrum Realty, Inc AT $5.10 PER SHARE BY Series A (AQQ) of Tender Investors, LLC, a Delaware series limited liability company “THE PURCHASER” THE OFFER, WITHDRAWAL RIGHTS, AND PRORATION PERIOD WILL EXPIRE AT 11:59 P.M. EASTERN TIME, ON July 27, 2010 (“THE EXPIRATION DATE”) UNLESS THE OFFER IS EXTENDED. To the shareholders of American Spectrum Realty, Inc. (“Corporation”): The Purchaser hereby seeks to acquire 150,000 shares of common stock of the Corporation (the “Shares”). The Purchaser is not affiliated with the Corporation or its management. The Purchaser hereby offers to purchase 150,000 Shares at a purchase price equal to $.$5.10 per share less the amount of any dividends declared or made with respect to the Shares between June 1 and July 27, or such other date to which this offer may be extended (the "Expiration Date"), in cash, without interest, upon the terms and subject to the conditions set forth in this offer to purchase (the "Offer to Purchase") and in the related Assignment Form, as each may be supplemented or amended from time to time (which together constitute the "Offer"). As noted above, the Offer price would be subject to reduction for dividends made or declared prior to the Expiration Date. Any dividends made or declared after the Expiration Date would, by the terms of the Offer and as set forth in the Assignment Form, be assigned by tendering Shareholders to the Purchaser.
